                                                           for the District of New Jersey

                     United States of America
                                                                                                        AMENDED ORDER
                                                                                                            SETTING
                                                                                                   CONDITIONS OF RELEASE
                         DAVIAS TAYLOR                                                            Case Number: 3:19-CR-563-l(fLW)
                              Defendant

IT IS ORDERED on this 16th day of August , 2019 that the release of the defendant is subject to the following conditions:
        (1) The defendant must not violate any federal, state or local law while on release.
        (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
             42 U.S.C. § 14135a.
        (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
            any change of address and/or telephone number.
        (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                                  Release on Bond

Bail be fixed at $                        _and the defendant shall be released upon:

       (X) Executing an unsecured appearance bond ( ) with co-signor(s)
       ( ) Executing a secured appearance bond ( ) with co-signor(s)                                                     . and (  ) depositing
               in cash in the registry of the Court          of the bail fixed; and/or C ) execute an agreement to forfeit designated property
               located   at
                                                                                    Local Criminal Rule 46.1 (d)(3) waived/not waived by the
               Court.
       ( )     Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof

                                                        Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the safety of
other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
      (X) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
           including but not limited to, any arrest, questioning or traffic stop.
      ( )  The  defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
           victim, or informant; not retaliate against any witness, victim or informant in this case.
      (X) The defendant shall be released into the third party custody of Edna Harrell 7B Iron Workä Way. TrntonNJ

                 who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure
                 the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
                 defendant violates any conditions of release or isa ears.


                Custodian Signature:                                                        —   August 15, 2019_

                                                ctrell




)NJ-CR-019((REV, 1/09)(modified AO-199)                                                                                                  Page 1
I,A)      I   ne aerenaanis travei is restrictea to New Jersey ( ) Utner
                                                      (A)
                                                     (X) unless approved by Pretrial Services (PTS).
(X)       Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
(X)       Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
          procedures/equipment.
-)        Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in which the
          defendant resides shall be removed by                      verification provided to PTS.
( )       Mental health testing/treatment as directed by PTS.
( )       Abstain from the use of alcohol.
(X)       Maintain current residence or a residence approved by PTS.
( )       Maintain or actively seek employment and/or commence an education program.
( )       No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
( )       Have no contact with the following individuals:

(x)       Defendant is to participate in one of the following home confinement program components and abide by all the requirements of
          the program which () will or ( ) wilt not include electronic monitoring or other location verification system. You shall pay all
          or part of the cost of the program based upon your ability to pay as determined by the pretriaL services office or supervising
          officer.
           ( ) (i) Curfew. You are restricted to your residence every day ( ) from                      to     —,     or C ) as directed by
                         the pretrial services office or supervising officer; or
           (x) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                         education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                         appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                         supervising officer. Additionally, employment () is permitted ( ) is not permitted.
           ( ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                          for medicat necessities and court appearances, or other activities specifically approved by the court.
  f )       Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or the
            installation of computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pay alt
            or part of the cost of the monitoring software based upon their ability to pay, as determined by the pretrial services
            office or supervising officer.
            ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                            -
                                                                                                                                 connected
                    devices.
            ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected
                                      -                                                                                     devices, but is
                    not permitted access to the Internet (World Wide Web, FTP Sites, IRC                 Servers, Instant Messaging, etc);
            ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
                           permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                           legitimate and necessary purposes pre-approved by Pretrial
                           Services at [ ] home [ ] for employment purposes.
            ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                           by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                           approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.

      (X) Other:     RESOLVE ALL OUTSTANDING MUNICIPAL COURT WARRANTS


       ( ) Other:

       ( ) Other:




DNJ-CR-019(( REV. 1/09)f modified AO-199)                                                                                                Page 2
                                                 AUVICl OF PANALT1ES AM) SANCTIOlS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                            Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
 revocation ofyour release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
 a fine, or both,
               While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
 for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e.,
 in addition to) to any other sentence you receive.
               It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
 a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
 witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
 they involve a killing or attempted killing.
               If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
 prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
                                                                                                                                   —




                          not more than $250,000 or imprisoned for not more than 10 years, or both;
                    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
                                                                                                                               —




                          more than $250,000 or imprisoned for not more than five years, or both;
                    (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                           —




                    (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                                           —




                    A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
 addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                         Acknowledgment of the Defendant

                  I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease, I promise to obey all conditions
 of release, to appear as directed, and surrender to serve any sentence ipppd. I am aware of te penaes and sanctions set forth above.

                                                                               \J”1
                                                                                           Defendaj(t’s Signture
                                                                        Trenton, New Jersey
                                                                                                  City and State

                                                     Directions to the United States Marshal

     ( ) The defendant is ORDERED released after processing.
     (X)     The October 26,2018 Order of Detention shall remain in effect, and any federal detainer based thereon shall remain in place, until
             the defendant has (i) entered into the custody of the Attorney General; (ii) been produced at the United States Courthouse in Trenton,
             New Jersey; (iii) posted bond; and (iv) complied with all other conditions for release. The Order of Release to become effective upon
             the defendant’s arrival at the United States Courthouse in Trenton, New Jersey. The United States marshal is ORDERED to produce
             the defendant at the Federal Courthouse in Trenton, New Jersey, as soon as is practicable after he enters the custody of the Attorney
             General. The United States marshal is ORDERED to keep the defendant in custody, until notified by the clerk or judge that the
             aforementioned conditions have been met,
                                                                                              F


                                                                                          %
    Date:                                                                                 I                ‘


                                                                          ‘   Judicial   bificer ‘s Signature
                                                                        / FREDA C. WOLFSON, U.S.D.J.
                                                                                              Printed Name and Title




 NJ.CR-019(f REV. 1/09)fmodlfied AO-199)                                                                                                         Page 3
